2022 IL App (2d) 200741-U
                                        No. 2-20-0741
                                  Order filed March 21, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Boone County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 13-CF-87
                                       )
MARCO A. HERNANDEZ,                    ) Honorable
                                       ) C. Robert Tobin III,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BIRKETT delivered the judgment of the court.
       Justices Hutchinson and Jorgensen concurred in the judgment.

                                            ORDER

¶1     Held: (1) The trial court did not err in denying defendant’s motion to sever his murder
             charge from the charge of unlawful possession of a firearm by a street gang
             member. The State’s proof of prior convictions of other gang members, which was
             statutorily required to prove the firearms charge, did not prejudice defendant.
             (2) There was no need to amend the mittimus to state that defendant is eligible for
             parole after serving 20 years in prison.

¶2     Defendant, Marco A. Hernandez, appeals from his convictions in the circuit court of Boone

County on one count of first-degree murder (720 ILCS 5/9-1(a)(2) (West 2012)) and one count of

unlawful possession of a firearm by a street gang member (720 ILCS 5/24-1.8(a)(1) (West 2012)).

He contends that the trial court erred in denying his motion to sever the two charges and that the
2022 IL App (2d) 200741-U


mittimus should be amended to state that he is eligible for parole after 20 years in prison. Because

the trial court did not commit reversible error in denying the motion to sever, and the information

necessary for defendant to seek parole is readily available, we affirm.

¶3                                       I. BACKGROUND

¶4      Defendant was indicted on one count of first-degree murder (720 ILCS 5/9-1(a)(2) (West

2012)) and one count of unlawful possession of a firearm by a street gang member (720 ILCS

5/24-1.8(a)(1) (West 2012)). The charges arose from the shooting death of Richard Herman in

Belvidere on April 21, 2013. Following a jury trial, defendant was found guilty of both offenses.

He appealed, and this court reversed and remanded for a new trial. See People v. Hernandez, 2017

IL App (2d) 141104-U.

¶5      On remand, defendant again opted for a jury trial. On the first day of trial, defendant orally

moved to sever the charges and proceed first with the murder charge. In moving for severance,

defense counsel stated that he believed that “for Appellate Court purposes, [he had] to make a

motion to [sever].” He added that he “believe[d] that the street gang would–the Appellate Court

would find that prejudicial for [defendant’s] fair trial by bringing in the issue of street gang[s], and

[he was] just making the motion for the record.” The trial court stated that it did not think that the

evidence necessary to prove possession of a firearm by a street gang member “would have any

prejudice to it.” The court further commented that the evidence related to gangs would be

“admitted anyways for the first-degree murder.” The court added that it understood where defense

counsel was coming from regarding People v. Murray, 2019 IL 123289 and the Murray dissent’s

concern. Defense counsel responded that he “[j]ust wanted to bring it up.” The court replied that

it thought that the dissent in Murray shared defendant’s concerns, but the court denied the motion

to sever.



                                                 -2-
2022 IL App (2d) 200741-U


¶6     The following evidence was adduced at trial. At about 6:30 p.m. on April 21, 2013,

Herman was fatally shot at a Shell gas station in Belvidere. Four eyewitnesses testified to the

incident; two of them testified for the State and two for the defense.

¶7     Daniel Arevalo, who was working inside the Shell store as an attendant, testified that a

Hispanic male and his black male companion purchased beer. Arevalo had seen the men before

at the station. In photo lineups, he identified the Hispanic man as defendant and the black man as

Deontae Murray (who is, indeed, an African American male).               He also made an in-court

identification of defendant. Arevalo testified that, right after defendant and Murray made their

purchases, Herman and his companion, Max Cox, also purchased beer and gas.

¶8     Arevalo stated that, after both pairs exited the store, Cox and Herman returned to Cox’s

car. Cox began to pump gas. As he did so, Murray and defendant approached the two men. A

verbal altercation began between the four men. According to Arevalo, defendant ran up to

Herman, pulled a gun from behind his back, and shot Herman.

¶9     Cox testified that defendant and Murray approached Cox and Herman after they returned

to their car from making purchases at the Shell store. Defendant accused Cox of having chased

him in an earlier incident. Cox recognized defendant from that incident. He also recognized

Murray from having sold him drugs. Cox was an associate of the Surenos 13 street gang.

According to Cox, Murray accused him of “gang banging” and displayed a handgun tucked into

the waistband of his pants. At one point, defendant took the gun from Murray. Defendant held

the gun behind his back. Cox then told Herman, who was arguing with Murray, to shut up because

defendant had a gun. Defendant then approached Herman and shot him once in the chest. When

Herman collapsed, Cox went into the store and told the attendant to call 911.




                                                -3-
2022 IL App (2d) 200741-U


¶ 10       Fatima Camargo, defendant’s former girlfriend, testified that she was dating defendant in

April 2013. Around 8:30 a.m. on the day after the shooting, defendant knocked on her bedroom

window. He told her that a murder had happened. He also told her that he had been at a Shell

station and argued with Max and “Ricky,” i.e., Herman. He further told her that he had used a gun

to kill Herman. He added that he had bought beer and left it at the Shell station. According to

Camargo, defendant was a member of the Latin Kings street gang.

¶ 11       Sergeant David Dammon of the Belvidere Police Department testified as an expert on street

gangs. He said that the police obtained information that defendant and Murray were at the home

of Anthony Perez before and possibly after the shooting. The police searched Perez’s house and

found a Glock .45 caliber handgun. Only Perez’s fingerprints were found on the Glock. Forensic

testing matched the Glock to a spent shell casing and a live round of ammunition found at the Shell

station.

¶ 12       Sergeant Dammon testified that Murray, Perez, and defendant were members of the Latin

Kings street gang. Sergeant Dammon further testified that he had compiled a written report

showing that 8 known Latin King gang members had a combined 11 felony convictions from 2010

through 2015 and that 10 of those convictions had been within 5 years of each other. He did not

testify to any details regarding the convictions. The report identified the various offenses,

including attempted murder, armed violence, aggravated discharge of a firearm, and aggravated

battery. Defendant stipulated to the report, and the trial court admitted it. The court, however, did

not allow it to be sent back with the jury during deliberations.

¶ 13       A forensic scientist with the state crime lab testified that defendant’s fingerprints were

recovered from a case of beer found outside the Shell station.




                                                  -4-
2022 IL App (2d) 200741-U


¶ 14   The State also presented evidence that, when officers arrived at a home in Belvidere to

execute an arrest warrant for defendant, he attempted to flee—wearing only shorts—through a

first-floor window. He was arrested.

¶ 15   Gerald Keeney testified for the defense that he was at the Shell station during the shooting

on April 21, 2013. He was in his pickup truck in the station parking lot, scratching off lottery

tickets that he had just purchased. He heard an argument between four men but ignored it as he

scratched off the tickets. As he did so, he heard a gunshot. He ducked down and did not pop back

up for “roughly five, ten seconds.” When he looked up, he saw a black man holding a gun. Keeney

then ducked down again. Looking up again, he saw “[t]wo gentlemen running off to the back of

the station.” Keeney then dialed 911. Because he was so afraid at the time, Keeney could not

provide further details about the black man or describe the gun.

¶ 16   Linda Gomez testified for the defense that she also was at the Shell station. As she looked

for something in the back seat of her car, she saw two white men laughing as they exited the Shell

station. She then heard arguing at the opposite end of the station lot. She saw the two white men

and a black man arguing but did not see anyone else involved. She then saw the black man pull

out a gun and shoot one of the white men point-blank. The black man then got into a white Jeep

and drove away. She admitted that she later told the police that “ ‘it was really hard for [her] to

tell’ ” if the black man had shot the white man.

¶ 17   Carmargo testified for the defense that, at a prior hearing, she testified that defendant did

not tell her who killed Herman. She admitted on cross-examination that she was still dating

defendant when she gave that prior testimony.

¶ 18   The jury found defendant guilty of both charges. Defendant then filed a motion for a new

trial asserting, among other things, that the trial court erred in denying his motion to sever. At the



                                                -5-
2022 IL App (2d) 200741-U


hearing thereon, the State argued that the supreme court in Murray implicitly approved defendant’s

joint trial on the charges of murder and unlawful possession of a firearm by a street gang member.

Murray concerned Murray’s joint trial on the same charges arising from the same Belvidere

shooting. See Murray, 2019 IL 123289, ¶¶ 1-12. The court denied the motion for a new trial.

¶ 19      Defendant was sentenced to 50 years’ imprisonment on the murder conviction and a

consecutive 5 years in prison for the firearm conviction. Defendant, in turn, filed this timely

appeal.

¶ 20                                        II. ANALYSIS

¶ 21      On appeal, defendant contends that (1) the trial court erred in denying his motion to sever,

because he suffered undue prejudice from the evidence regarding the felony convictions of his

fellow gang members, and (2) the mittimus should be corrected to state that he is eligible for

possible parole in 20 years. On the severance issue, defendant argues that, given the supreme

court’s explanation in Murray, of the requirements for proving unlawful possession of a firearm

by a street gang member, “it is imperative that such [a] charge[ ] be severed when requested by

the defense.” Defendant cites the concerns of the dissent in Murray over the prior convictions

necessary to establish the charge. See Murray, 2019 IL 123289, ¶¶ 71, 89 (Garman, J., dissenting).

¶ 22      The State responds that (1) defendant forfeited the severance issue because his arguments

were not developed below, (2) the court did not err in denying the motion to sever, (3) if it did err,

such error was harmless, and (4) the mittimus contains all information needed for defendant to be

considered for parole.

¶ 23      We begin with forfeiture. To preserve a claim for review, a defendant must both object at

trial and include the alleged error in a written posttrial motion. People v. Thompson, 238 Ill. 2d

598, 611-12 (2010). Here, on the first day of trial, defendant orally moved to sever the charges.



                                                  -6-
2022 IL App (2d) 200741-U


In doing so, he pointed to the prejudice that would result from the gang evidence. Although

defense counsel did not mention Murray, the trial court observed that the dissenting opinion in

Murray was based on the same concerns about prejudice that counsel had in this case. Thus, in

our view, defendant’s oral motion sufficiently raised a severance issue based on concerns over

prejudice akin to those raised in the Murray dissent. Further, in his written motion for a new trial,

defendant asserted that the court had erred in denying his motion to sever. Although defendant

did not mention Murray, the State did so in its response. Accordingly, the issue that defendant

now seeks to raise on review was raised in the trial court. Even if there were forfeiture, we would

exercise our discretion to review the issue. People v. Curry, 2018 IL App (1st) 152616, ¶ 36

(“[F]orfeiture is a limitation on the parties, not the court, and we may exercise our discretion to

review an otherwise forfeited issue.”).

¶ 24   We turn next to the issue of whether the trial court erred in denying defendant’s motion to

sever. It did not.

¶ 25   Generally, charges arising out of the same incident may be tried together (725 ILCS 5/114-

7 (West 2012)), unless it appears that the defendant will be prejudiced thereby (725 ILCS 5/114-8

(West 2012)). A trial court has substantial discretion in deciding whether to sever separate charges,

and its decision will not be overturned on appeal absent an abuse of that discretion. People v.

Anderson, 2013 IL App (2d) 111183, ¶ 68.

¶ 26   Here, defendant contends that he was unduly prejudiced by the joinder of the murder charge

and the firearms charge because of the evidence of prior convictions by fellow gang members

necessary to prove the firearms charge. In so arguing, he primarily relies on the dissent in Murray.

¶ 27   In Murray, the supreme court held that, to prove the offense of unlawful possession of a

firearm by a street gang member, the State must prove, among other things, that the alleged street



                                                -7-
2022 IL App (2d) 200741-U


gang engaged in specific crimes, as required by the Illinois Streetgang Terrorism Omnibus

Prevention Act (Act) (740 ILCS 147/10 (West 2012)). Murray, 2019 IL 123289, ¶ 36; see also

720 ILCS 5/24-1.8(c) (West 2012) (providing that, for purposes of the offense of unlawful

possession of a firearm by a street gang member, “street gang” has the meaning ascribed to it by

the Act). Because the gang expert in Murray (Sergeant Dammon) did not offer such evidence, the

supreme court vacated Murray’s conviction of unlawful possession of a firearm by a member of a

street gang. Murray, 2019 IL 123289, ¶ 53.

¶ 28   Justice Garman dissented in Murray, challenging the majority’s holding that the State must

prove that the street gang of which the defendant is an alleged member committed specific crimes.

She claimed that the majority “adopt[ed] an absurd interpretation of the statute.” Murray, 2019 IL

123289, ¶ 71 (Garman, J., dissenting). The majority’s interpretation “will require the introduction

of prejudicial evidence to convict a defendant based on crimes he personally may well have not

committed or been involved in,” thus “invit[ing] the trier of fact to determine a defendant’s guilt

by association.” Murray, 2019 IL 123289, ¶¶ 71, 89 (Garman, J., dissenting). Justice Garman

could “think of no other context where the State is required to introduce other crimes evidence,

against the defendant’s penal interest, committed by individuals the defendant may not even

know.” Murray, 2019 IL 123289, ¶ 89 (Garman, J., dissenting).

¶ 29   Here, Sergeant Dammon testified that Latin King members had been convicted of 11 felony

offenses between 2010 and 2015. That testimony was required by Murray. It was not, however,

so prejudicial as to deny defendant a fair trial. Significantly, Sergeant Dammon did not testify to

the particulars of those offenses. Although his report was admitted, it was not provided to the jury

during deliberations. Nor did Sergeant Dammon attribute any of the convictions to defendant.

Although the State was required to prove only two specific crimes (see Murray, 2019 IL 123289,



                                               -8-
2022 IL App (2d) 200741-U


¶ 34 (citing 740 ILCS 147/10 (West 2012)), we cannot say that, under the circumstances of this

case, the mere number of prior crimes was unduly prejudicial. Thus, the trial court did not abuse

its discretion in denying defendant’s motion to sever the charges.

¶ 30   Defendant’s reliance on People v. Edwards, 63 Ill. 2d 134 (1976), and People v. Bracey,

52 Ill. App. 3d 266 (1977) is misplaced. In both of those cases, the evidence that was deemed

unduly prejudicial consisted of the defendant’s own prior conviction. Edwards, 63 Ill. 2d at 138-

139; Bracey, 52 Ill. App. 3d at 273. Evidence in a jury trial of a defendant’s prior conviction is

markedly more prejudicial than evidence of others’ prior convictions. Thus, neither Edwards nor

Bracey supports defendant’s position.

¶ 31   We also reject any suggestion by defendant that the potential prejudice from the required

evidence of specific crimes by a street gang always requires severance of the charge of unlawful

possession of a firearm by a street gang member. There is nothing in Murray to support that

proposition. More importantly, as discussed, the trial court has substantial discretion in deciding

whether to sever charges. Accordingly, each motion to sever must be decided under the particular

facts of each case.

¶ 32   Even if the trial court erred in denying the motion to sever, any such error was harmless.

See People v. Thurow, 203 Ill. 2d 352, 363 (2003) (to establish harmless error, the State must show

beyond a reasonable doubt that the verdict would have been the same absent the error). Here, there

was significant evidence of defendant’s guilt irrespective of the evidence of crimes by the Latin

Kings. Two witnesses—Arevalo and Cox—clearly identified defendant as the shooter. Although

Keeney testified that he heard a shot and saw a black male holding the gun, the sequence of events

he described is critical. He stated that he ducked after hearing the shot and that he waited for 5 to

10 seconds before he looked up and saw the black man with the gun. That was ample time for



                                                -9-
2022 IL App (2d) 200741-U


defendant to have handed the gun back to Murray. Although Gomez testified that she saw a black

male shoot Herman, she also claimed to have seen only three men, which was entirely inconsistent

with the testimony of the other witnesses. She also admitted that she told the police that she had

difficulty telling if the black man shot the white man.

¶ 33   More compelling was the testimony of Camargo, defendant’s former girlfriend, who

testified that defendant told her the next day that he had killed Herman with a gun. Although she

testified previously that defendant never told her who killed Herman, she admitted that she was

still dating defendant when she originally testified. Lastly, when police tried to execute the arrest

warrant for defendant at a home in Belvidere, he attempted to flee by climbing out a window while

wearing only shorts. That evinced consciousness of guilt. See People v. Lewis, 2015 IL App (1st)

122411, ¶ 73 (evidence of flight to avoid arrest may be considered as tending to prove guilt). Thus,

there was sufficient evidence, apart from the specific crimes by other Latin Kings members, to

prove defendant guilty beyond a reasonable doubt. Any error in denying defendant’s motion to

sever was harmless. 1

¶ 34   That leaves the issue of whether the mittimus was required to state that defendant is eligible

to seek parole after serving 20 years in prison. The parties agree that, because defendant was

sentenced after June 1, 2019, and was under 21 years old when he committed the murder, he is



       1
           We do not agree with the State that any error was harmless because, had the charges been

severed, the gang evidence would have been admissible at defendant’s separate murder trial to

show motive. Although evidence of gang affiliation might have been admissible at defendant’s

separate murder trial, the evidence of specific crimes committed by the gang members likely would

not have been.



                                               - 10 -
2022 IL App (2d) 200741-U


eligible to petition for parole after serving 20 years in prison. See 730 ILCS 5/5-4.5-115 (West

2020). We agree with the State that it is for the Prisoner Review Board to determine defendant’s

eligibility if and when he petitions for parole. The State is also correct that all information

necessary to establish defendant’s eligibility for parole at the appropriate time is readily available.

The mittimus includes defendant’s age, the date of sentencing, and the offenses for which he was

sentenced. The only additional relevant fact is the date of the offense, which is contained in the

indictment as well as the trial record. There is no need to amend the mittimus.

¶ 35                                     III. CONCLUSION

¶ 36   For the reasons stated, we affirm the judgment of the circuit court of Boone County.

¶ 37   Affirmed.




                                                - 11 -